PER CURIAM.
The order of the trial court denying the motion to dismiss is affirmed. See State v. Allen, 362 So.2d 10 (Fla. 1978); State v. Belgrave, 364 So.2d 1225 (Fla. 1978). In so ruling, however, the trial judge erroneously concluded that the theft statute does not require proof of scienter for a conviction and thus precluded appellant from offering evidence tending, to negate any guilty knowledge on his part. Accordingly, this case is remanded to the trial court so that appellant may be provided an opportunity to withdraw his no contest plea and proceed in a manner consistent with this opinion.
It is so ordered.
ENGLAND, C. J., and ADKINS, BOYD, OVERTON, SUNDBERG, HATCHETT and ALDERMAN, JJ., concur.